Citation Nr: 1142866	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-45 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left ankle degenerative joint disease.

2.  Entitlement to service connection for a left knee disability as secondary to service connected left ankle degenerative joint disease.

3.  Entitlement to service connection for a left hip disability as secondary to service connected left ankle degenerative joint disease.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which granted the Veteran's claim for an increased rating for a left ankle disability and assigned a rating of 20 percent.  In April 2009, the Veteran filed a Notice of Disagreement (NOD), which contested the 20 percent rating for this disability.  In October 2009, the RO furnished the Veteran a Statement of the Case; and in November 2009, the Veteran filed a Substantive Appeal (VA Form 9).

In addition, the Veteran appeals from a June 2009 rating decision which, in pertinent part, denied his claims for service connection for a left knee disability and a left hip disability.  In July 2009, the Veteran filed a NOD, which contested the denial of these claims.  In October 2009, the RO furnished the Veteran a SOC; and in November 2009, the Veteran filed a Substantive Appeal (VA Form 9).

The Veteran testified before the undersigned at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.



FINDINGS OF FACT

1.  The Veteran's left ankle degenerative joint disease is established by x-ray findings and is manifested by subjective complaints of pain, weakness and instability, with limited left ankle motion of dorsiflexion to zero degrees and plantar flexion to 40 degrees, at worst; ankylosis is not demonstrated by the evidence of record.

2.  The Veteran's left knee disability was not present in service or many years thereafter, and is not etiologically related to his service-connected left ankle disability.

3.  The Veteran's left hip disability was not present during service or for many years thereafter, and is not etiologically related to his service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left ankle degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.68, 4.71a, 5010, 5270-5274 (2010).

2.  The criteria for entitlement to service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for entitlement to service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2008 letter with regards to the claim for an increased rating for his service connected left ankle degenerative joint disease.  An April 2009 letter provided with VCAA notice with regards to the claims for service connection for a left hip and a left knee disability.  These letters provided notice as to what evidence was required to substantiate his claim.  These letters informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  These letters provided proper preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication April 2009 letter.

The May 2008 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have affected him.  It also notified the Veteran that he may submit statements from his employers.

A May 2009 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the May 2009 letter was cured by the readjudication of the claim in the June 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  

The Veteran has not alleged that his service connected left ankle disability has worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's claims file was not reviewed during the July 2008 VA examination, a medical history was taken and all objective symptoms were documented.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2011 hearing, the undersigned inquired as to the Veteran's current left ankle symptoms, including whether he suffered from ankylosis.  The undersigned also clarified whether the Veteran was seeking direct service connection for his claimed left hip and left knee disabilities and whether he suffered a specific in-service injury.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Disability

The Veteran's left ankle degenerative joint disease is currently rated under hyphenated diagnostic codes 5010-5271, for traumatic arthritis and limitation of ankle motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or the specific joint or joints involved.  38 C.F.R. § 4.71a.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5272.

Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.

Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

A March 2008 private treatment note indicated that there was discomfort and swelling over the anteriolateral aspect of the left ankle joint, more so in the anterior aspect.  There was a dorsal impingement with a stopping motion in dorsiflexion past five degrees.  Discomfort and pain was associated with stressing the ankle.  A Carbocaine and Depo-Medrol injection into the left tibiotalar joint was made.

A July 2008 VA orthopedic examination reflected the Veteran's reports of pain, mild swelling and stiffness in the left ankle.  He was unable to play golf or walk long distances due to pain.  He used Ibuprofen for pain relief and recently received a local cortisone injection.  Flare-ups occurred "two to three times," were precipitated by walking and were alleviated by icing or rest.  The use of crutches, an ankle brace, a cane or corrective shoes were denied.  

Physical examination performed by the July 2008 VA examiner revealed stiffness and mild swelling about one-half inch from the right side on the left ankle.  There was tenderness on the dorsal and medial surfaces without redness, heat or abnormal movement.  Gait was "okay" except for an occasional limp on the left side.  Walking on the heel or the tip toes was painful and limited.  Dorsiflexion was from zero degrees to 10 degrees and plantar flexion was from zero degrees to 45 degrees.  Repetitive motion increased subjective complaints of pain but there was no increase in weakness, fatigue, lack of endurance or lack or incoordination.  There was no evidence of instability or ankylosis.  An accompanying left ankle X-ray found a chronic injury to the left ankle with marked fragmentation along the medial malleolus and the proximal aspect of the talus suggestive of osteoarthritis in the tibiotalar articulation.  Following this examination, diagnoses of chronic left ankle pain with degenerative joint disease and osteoarthritis of the left ankle or tibiofibular joint secondary to service connected trauma were made.

A May 2009 VA orthopedic examination reflected the Veteran's reports of worsening constant left ankle pain that was aggravated by walking and weather change.  He rated this pain as "7-8/10" without using Naprosyn and "4/10" with using Naprosyn.  Additional limitation following repetitive use or during flare-ups and the use of a brace or an assistive device were denied.  Physical examination revealed tenderness to palpation over the anterior medial aspect of the ankle without gross deformity.  Dorsiflexion was zero degrees and plantar flexion was from zero degrees to 40 degrees with pain at the end of range of motion.  Range of motion and pain was the same following three repetitions with no evidence of fatigue, weakness or lack of endurance.  Anterior Drawer and talar tilt test were negative.  Following this examination and a review of the Veteran's claims file, a diagnosis of left ankle osteoarthritis was made.

During a June 2011 hearing, the Veteran testified that he walked with a slight limp and that he experienced constant left ankle pain, weakness and discomfort.  His symptoms were exacerbated by walking, standing or navigating stairs.  This weakness included joint instability and the lack of ankle strength to stand, especially when coming down the stairs.  His limp worsened or became more pronounced depending upon the level of pain.

The Veteran's left ankle disability is already rated at the maximum 20 percent rating under Diagnostic Code 5271, which is based on x-ray findings of osteoarthritis of the left ankle associated with painful and marked limitation of ankle motion.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (which contemplates the criteria for limitation of ankle motion based on x-ray evidence of arthritis).  Hence, a higher rating is not assignable under that code.  Although the Veteran has subjectively claimed to suffer from ankle ankylosis, the results of the July 2008 VA examination revealed no evidence of ankylosis.  And, while the Veteran showed zero degree of dorsiflexion of the left ankle on the May 2009 VA examination, he also demonstrated on that same examination significant mobility of left ankle joint on plantar flexion from 0 to 40 degrees, and likewise repeatedly demonstrated on earlier private and VA examinations that he is capable of using and moving his left ankle, albeit with limited motion.  Hence, the Board may not rate his left ankle degenerative arthritis as ankylosis under Diagnostic Code 5270.  Functional factors, including the DeLuca factors, are not for consideration where a higher rating requires ankylosis.  See Johnston at 84-5; 38 C.F.R. §§ 4.40, 4.45.  Moreover, as no medical professional has described the Veteran's disability as being manifested by nonunion or malunion of the tibia or fibula associated with the left ankle degenerative arthritis, a higher rating is not assignable under Diagnostic Code 5262.  For the reasons discussed above, a rating in excess of 20 percent is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270-5274, 5262.



Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's left ankle disability manifested as subjective complaints of pain, weakness and instability and dorsiflexion to zero degrees and plantar flexion to 40 degrees, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  In addition, the Veteran has not reported, and the record does not establish, marked interference with employment.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

It is the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Veteran does not meet the schedular criteria for TDIU as he does not have a single disability or a combined rating based affecting a single body system which was rated in excess of 60 percent.  Consideration of TDIU on a schedular basis is therefore precluded for any period during the course of this appeal.  38 C.F.R. § 4.16(a).

The Veteran was employed and maintained full-time employment as a human resources director prior to January 2009.  Consideration of TDIU, under 38 C.F.R. § 4.16(b) is not warranted prior to January 2009.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

Entitlement to TDIU on an extraschedular basis after January 2009 is not warranted. In a May 2009 VA orthopedic examination, the Veteran reported retiring from his position in January 2009; there is no indication that the Veteran retired due to a physical disability or an inability to maintain his employment.   The record is negative for evidence that he was unable to work due solely to his service connected left ankle disability; and thus no referral for extra-schedular consideration is required under 38 C.F.R. § 4.16(b).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Left Hip and Left Knee Claims

The Veteran contends that his left hip and left knee disabilities were caused by his service connected left ankle degenerative arthritis, specifically the associated limp and the additional stress on his left-sided joints.

A May 1971 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment notes were negative for complaints, treatments or diagnoses related to any left hip or left knee disability.

A July 1972 Reserves examination was negative for any relevant abnormalities and the Veteran denied lameness or a "trick" or locked knee in an accompanying Report of Medical History (RMH).

A May 2009 VA orthopedic examination reflected the Veteran's reports of pain and pressure in the left knee and left hip for approximately the past six months.  There were no precipitating events and the pain remained unchanged over time.  Physical examination demonstrated no gross deformity in the left knee or left hip.  Gait was slightly deviated to the right side without the use of assistive device.  Accompanying X-rays found the left hip to be unremarkable and the left knee to have an expansile process involving the fibular head which was completely evaluated.  Following this examination and a review of the Veteran's claims file, impressions of probable left knee and left hip mild degenerative joint diseases were made.  The examiner opined that the Veteran's left hip and left knee disabilities were not as least as likely as not a direct or proximal result of his service connected left ankle osteoarthritis.  The Veteran only had a minimal gait deviation to the right side, which was less likely to contribute to these disabilities and these disabilities were most likely caused by aging.

During a June 2011 hearing, the Veteran testified that he walked with a slight limp that had caused left knee and left hip problems over the past eight to 10 years.  His left ankle disability has caused an imbalance in the skeletal structure and had seriously impacted his daily functioning.  He had nothing wrong with his right side.  He did not have a particular injury during service.

The Veteran appears to have a current disability as he has been found to have "probable" mild left hip and left knee degenerative joint disease.  In order for his current left hip and left knee disabilities to be recognized as service connected, the medical evidence of record must establish a link between these conditions and a disease or injury of service origin, a service-connected disability, or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The record evidence does not show and the Veteran has not alleged direct service incurrence of these disabilities.

The service treatment records are completely negative for any reference to either a left hip or left knee condition.  The May 1971 service discharge examination is similarly negative for any pertinent complaint or finding.  Moreover, the record evidence is also negative for a left hip or left knee condition until 2009, nearly 38 years after active duty service.  Thus, there is no evidence that left hip and left knee arthritis were manifested prior to the initial diagnosis in 2009.  As indicated above, the Veteran has not alleged that he incurred a left hip or a left knee condition in service or that he had continuing symptoms of these same conditions since service.  Instead, he has argued that his left hip and left knee symptoms developed either six months prior to the May 2009 examination or in approximately 2001, and that they are adjunct to his service-connected left ankle degenerative arthritis.  However, the record evidence reveals that the May 2009 VA examiner declined to find a nexus between the Veteran's left knee and left hip conditions and his service-connected left ankle degenerative arthritis and provided a detailed rationale to support this opinion.  No other competent medical evidence suggesting such a nexus has been submitted.

The Veteran is not competent to opine as to the etiology of his current left hip and left knee conditions as they require medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current left hip and left knee conditions and a service-connected disability, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has claimed service connection on a secondary basis.  Thus, the Veteran is not competent to opine on this question, and his naked assertions of a relationship between his current left hip and left knee conditions and his service-connected left ankle degenerative arthritis, without more, are not probative as to this question.  Accordingly, to the extent the Veteran's claim does not involve an allegation of aggravation, the preponderance of the evidence supports the conclusion that a left hip and a left knee condition are not proximately due to or the result of a service-connected disability.

The Board has considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the Veteran's claims under this theory the doctrine is not for application.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 20 percent for left ankle degenerative joint disease is denied.

Entitlement to service connection for a left knee disability as secondary to service connected left ankle degenerative joint disease is denied.

Entitlement to service connection for a left hip disability as secondary to service connected left ankle degenerative joint disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


